Citation Nr: 1737403	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  11-14 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for right hand tremors, to include as due to herbicide exposure or secondary to service-connected disability.

2. Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent, to include whether there is a pending appeal prior to January 8, 2009.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Edelstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to March 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In June 2017, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an August 2017 written brief, the Veteran's representative argued that the claim for increased rating for PTSD has been on appeal from a December 2000 claim for increased rating.  The Board has reviewed the procedural history of that claim and it appears there is some question as to whether the Veteran perfected an appeal from that claim.  

In a June 2001 rating decision, the RO increased the rating to 30 percent, effective December 22, 2000, the date of the claim for increased rating.  The Veteran submitted a notice of disagreement and the RO provided a statement of the case in October 2001.  The Veteran submitted a statement in November 2001 in which he referenced his appeal and said he would be submitting a substantive appeal.  He did submit a VA Form 9 in December 2001 in which he requested a hearing; however, there was no indication on that form as to which issues he was appealing.  He testified on the issue of increased rating for PTSD at a hearing at the RO in February 2003.  The RO issued a supplemental statement of the case in August 2003, but did not indicate that the Veteran had submitted a VA Form 9 or substantive appeal in the adjudicative history of the claim.  A claim for increased rating for PTSD was not certified to the Board after that.  

The current appeal before the Board is from the January 2009 claim that was the subject of the June 2009 rating decision.  On remand, the RO must determine whether the claim has been pending since December 2000 and, if so, take all appropriate action.

As to the PTSD, the Veteran testified at the June 2017 hearing that his PTSD has worsened since his last exam in January 2016.  Specifically, the Veteran noted that he is experiencing more nightmares, greater feelings of impatience, and noted that he has purchased a second fire arm, essentially, so that he is armed at all times.  He also statement that his service-connected PTSD affected his ability to work.  His representative argued in the written brief that the examination findings are inconsistent with the Veteran's treatment records.  Thus, a new examination should be conducted on remand. 

During his June 2017 videoconference hearing, the Veteran testified that his essential tremors (claimed as tremors in his right hand) is related to his military service, to include his exposure to chemicals therein, or, in the alternative, is secondary to his PTSD service-connected disability.  His VA treatment records show a diagnosis of tremors in the right hand.  The Veteran's representative submitted references to medical studies that suggest tremors can be aggravated by emotional stress and fatigue; both of which could be related to the Veteran's service-connected PTSD.  Thus, an opinion should be obtained on remand that addresses the etiology of the tremors.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As the TDIU claim is inextricably intertwined with the claim for increased rating for his service-connected PTSD, it should be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected PTSD.  Copies of all pertinent records should be forwarded to the examiner for review.  All indicated testing should be carried out and the results recited in the examination report.

The examiner is requested to delineate all symptomatology associated with, and the current severity of the PTSD.  The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose, if possible.

The examiner should also assess the Veteran's occupational impairment, if any.  Specifically, the examiner is asked to comment as to the functional impairment or limitations imposed by his service-connected PTSD.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. Schedule the Veteran for an appropriate VA examination to address the likely etiology of his right hand tremors.  The examiner must review the claims folder and note that such review has occurred.  

Based on the examination and review of the record, the examiner should address the following:  

(a) Identify any current hand tremors condition.  

(b) Is at least as likely as not (i.e., to a 50-50 or greater degree of probability) that any currently diagnosed hand tremor is (i) causally related to active service, include herbicide exposure, or; (ii) caused or aggravated by his service-connected PTSD.  The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

The examiner should consider, and discuss as necessary, the articles submitted by the Veteran's representative that suggest essential tremors can be aggravated by emotional stress and fatigue.  

The examiner must explain the rationale for any opinion given, and if unable to provide the requested opinion without resorting to speculation, it should be so stated, the examiner should clearly and specifically so specify, along with an explanation as to why that is so.

3. Review the procedural history of the December 2000 claim for increased rating for PTSD and take all appropriate action.  If it is determined that a claim has been pending since that time, then adjudicate the increased rating claim from that date.  If it is determined that the claim was not pending, provide sufficient notice to the Veteran and his representative.  

4. Thereafter, readjudicate the Veteran's claims. If the benefits sought on appeal are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

